Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.

Claims 4, 5, 19 and 20 have been canceled; currently claims 1-3 and 6-18 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.  Please also indicate whether paragraph numbers are those of the specification as originally filed or of the published application.

Applicant’s argument regarding the objection to the specification was persuasive, therefore the objection to the specification has been withdrawn.

In view of Applicant’s amendment, the objection to claims 1, 6, 11 and 12  have been withdrawn.

In view of Applicant’s amendment, the 35 USC § 112(b) rejection of claim 18 have been withdrawn.

Applicant’s arguments regarding the 35 USC 103 rejections are directed to the new limitations and are addressed in the updated rejections below.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-8, 10, 12, 13, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsun (US 2015/0117777), Spiegel et al. (US 2013/0063487), Lee (US 2015/0116542 - IDS) and Li (US 2017/0310884).

Regarding claim 1, Hsun discloses a device [Fig. 3]: 
identifying, by the electronic device, a foreground object (included in in-focus region of the image) and a background object (included in out-of-focus region of the image);
[Figs. 1, 2, 4, 6 and paragraphs 26 (“…The region parser 116…identify one or more objects within the foreground and background regions of the input image…determine characteristics of the identified objects”), 43 (“…determine that certain objects …correspond to individuals while other objects correspond to buildings or other background objects…further…identify faces of individuals”).  Note that the foreground object and the background object are in the in-focus and the out-of-focus areas, respectively is taught by Lee; see the analysis below]
modifying, by the electronic device, the identified background object to the determined pre-defined shape;
[Figs. 4-6 and paragraphs 27 (“…receives region data 124 and object characteristics 125…and selects…a second effect…The second effect is applied to…specific objects within the background region. The effects may comprise sharpening, blurring, color change, warping, replacement of an image”).  Note that modifying according to the determined predefined shape is taught by Li; see the analysis below]
displaying, by the electronic device, the image with the modified background object, 
[Figs. 2 (ref. 104), 8 (“output image”) and paragraphs 28 (“…the media editing system 102 comprises…a display 104”), 49 (“…applies the effects in the subgroup selection to the input image to generate an output image”).  Note: while not expressly disclosed, displaying a modified image was well known in the art and one of ordinary obviously would have done so to allow a user to review the modification]

	Hsun does not expressly disclose the following, which are taught by Spiegel, Lee and Li :
determining, by the electronic devicbased on event information related to the image, wherein the event information is determined, by the electronic device, based on at least one of weather information, location information or time information of the image;
[Spiegel: Fig. 3 and paragraphs 15 (“…modifying the background…of the main object…by…replacing its background completely or sections of it…by using image processing techniques changing its lighting and/or other parameters, in order to imitate target usage environments and locations; an example would be to examine new sun glasses while the user is composed over sceneries in Paris”), 139 (“…The image of the target environment is obtained using Camera 146”).  Note that the target location is a context for both the foreground and the background and necessarily has to be obtained in order to perform the image processing techniques that can modify the background to achieve the desired result, that is, to imitate the target location.  Note further that the applied teaching is the use the location associated with the image (such as Paris recited in paragraph 15) in modifying the background]
(that the foreground object is) included in in-focus region of the image and 
(that the background object is) included in out-of-focus region of the image;
[Lee: paragraphs 6 (“…there are increasing needs that a user wishes to…photograph an image with various effects”), 7 (“Among the effects, there may be the out-of-focus effect. The out-of-focus effect is a method, while photographing a subject, of exactly setting a focus on a subject to make the subject photographed clearly, but not setting a focus on a background other than the subject, in order to concentrate a focus on the subject”)]
determining, by the electronic device, a pre-determined shape for modifying the identified background object based on the context of the identified foreground object and the context of the identified background object;
[Lee: Figs. 7, 8 and paragraphs 67 (“when a light source point…is in a format of a line, the controller 130 may map a bokeh pattern as a plurality of bokeh patterns according to the format of the line, and gradually change transparency of the plurality of bokeh patterns according to brightness of the light source point along the format of the line”), 78 (“…FIG. 7 is a view…of detecting a light point and dividing an area in an image including a bokeh…light source 71, 72, 73, 74, 75, and 76”), 80 (“Each bokeh may have a different size or shape”), 81 (“…When a bokeh pattern is mapped, each bokeh will be changed from the angulated or round bokeh to a shape of the mapped bokeh pattern. That is, as illustrated in FIG. 8, each bokeh…may be mapped to a star-shaped pattern (81, 82, 83, 84) or a heart-shaped pattern (85, 86) from the round shape (71, 72, 73, 74, 75, 76)”).  Note that the modification is based on the background context, e.g., from the circles (which are a shape) in Fig. 7 to stars and hearts of Fig. 8.
Li: Fig. 3 and paragraph 32 (“…generate and cause presentation of suggestions and instructions for modification to image composition within the field of view of the image capture device based on the object of interest, backgrounds, and ambient characteristic”).  Note that the applied teaching from Li is to determine the pre-determined shape based on the contexts of both the identified foreground and the identified background objects]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the invention of Hsun with the teachings of Spiegel, Lee and Li as set forth above.  The reasons for doing so at least would have been to modify an image to imitate target location, as Spiegel indicated in paragraph 15; to have the captured image that concentrate a focus on the subject and to enable a user to make a bokeh image in various concepts, as Lee indicated in paragraphs 7 and 10, as well as to provide image effects that reflects the context of the image, as Li suggests in paragraph 2. 

Regarding claim 6, per the analysis of claim 1 the combined invention discloses all its operations (identify, determine, modify and display) and additionally (by Hsun) at least one processor and memory that can carry out the operations.  [See Figs. 1-3 of Hsun.]

>><<
Regarding claim 2 (and similarly claim 7), the combined invention of Hsun, Spiegel, Lee and Li further discloses:
determining an effect and at least one of a shape, an object, or a surface based on a background pattern;
transforming at least one of a shape, an object, or a surface available in the background of the image with at least one of the shape, the object, or the surface based on the effect  
[Lee: Figs. 7, 8 and paragraphs 78 (“…FIG. 7 is a view…of detecting a light point and dividing an area in an image including a bokeh…light source 71, 72, 73, 74, 75, and 76”), 80 (“Each bokeh may have a different size or shape”), 81 (“…When a bokeh pattern is mapped, each bokeh will be changed from the angulated or round bokeh to a shape of the mapped bokeh pattern. That is, as illustrated in FIG. 8, each bokeh…may be mapped to a star-shaped pattern (81, 82, 83, 84) or a heart-shaped pattern (85, 86) from the round shape (71, 72, 73, 74, 75, 76)”).  Note that the modification is based on the background pattern, e.g., from the circles in Fig. 7 to stars and hearts of Fig. 8]

Regarding claim 3 (and similarly claim 18), the combined invention further discloses:
wherein the transforming is done by at least one of: 














blurring the shape, the object, and the surfa
ce available in the background of the image based on the effect;


Preliminary Amendment dated: August 7, 2020
overlaying the shape, the object, and the surface in the background pattern over the shape, the object, and the surface available in the background of the image based on the effect;
replacing the shape, the object, and the surface available in the background of the image with the shape, the object, and the surface in the background pattern based on the effect  
[Hsun: Paragraph 27 (“…The effects may comprise sharpening, blurring, color change, warping, replacement of an image”).
Lee: Paragraph 81 (“…When a bokeh pattern is mapped, each bokeh will be changed from the angulated or round bokeh to a shape of the mapped bokeh pattern”)]

Regarding claim 8, the combined invention further discloses:
performing scene analysis to identify a surface present in the background of the image;
performing scene analysis of the identified foreground object to determine a context of the image;
[Per the analysis of claim 1]
identifying at least one of the determined pre-defined shape or a pattern from a repository, related to the context of the image;
transforming at least in part, the surface present in the background of the image with that of the at least one of the determined pre-defined shape and the pattern related to the context of the image  
[Per the analysis of claim 2]

Regarding claim 10 (and similarly claim 15), the combined invention further discloses:
wherein the background object or the surface in the background are blurred  
[Hsun: Paragraph 27 (“…The effects may comprise sharpening, blurring, color change, warping, replacement of an image”)]

Regarding claim 12 (and similarly claim 17), the combined invention further discloses:
wherein modifying the identified background object according to the determined pre- defined shape comprises replacing the background object or the surface with the determined pre-defined shape
[Per the analysis of claim 1 above.  See also Lee: paragraph 81 (“…When a bokeh pattern is mapped, each bokeh will be changed from the angulated or round bokeh to a shape of the mapped bokeh pattern”)]

Regarding claim 13, it is similarly analyzed as per the analyses of claim 6 (base claim) and claim 8 (containing the specific same limitations).

>>><<<
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsun (US 2015/0117777), Spiegel et al. (US 2013/0063487), Lee (US 2015/0116542 - IDS) and Li (US 2017/0310884) as applied to claims 1-3, 6-8, 10, 12, 13, 15, 17 and 18 above, and further in view of Bojja et al. (US 2017/0185581).

Regarding claim 9 (and similarly claim 14), the combined invention of Hsun, Spiegel, Lee and Li discloses all limitations of its parent claim 8 (respectively claim 13) but not expressly the following, which are taught by Bojja: 
recommending the surface present in the background with that of the determined pre-defined shape and the pattern related to the context of the image 
[Paragraph 5 (“…suggest one or more emoji to users…to replace content…Content can include text…images…content can be analyzed by the system…and, based on the analysis, the system can provide emoji suggestions to the user”).  Note that the applied teaching here is to recommend the replacement item based on the analysis of content (i.e., context).  That the item is a shape is taught by Lee, per the analysis of claims 2 and 8 above]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the invention with the teachings of Bojja as set forth above.  The reasons for doing so at least would have been to save a user time in finding an appropriate item to use, as Bojja indicated in paragraphs 4 and 5.

>>><<<
Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hsun (US 2015/0117777), Spiegel et al. (US 2013/0063487), Lee (US 2015/0116542 - IDS) and Li (US 2017/0310884) as applied to claims 1-3, 6-8, 10, 12, 13, 15, 17 and 18 above, and further in view of O’Donovan (US 2017/0032553).

Regarding claim 11 (and similarly claim 16), the combined invention of Hsun, Spiegel, Lee and Li discloses all limitations of its parent claim 8 (respectively claim 13) but not expressly the following, which are taught by O’Donovan:
wherein modifying the identified background object according to the determined pre- defined shape of the background comprises overlaying the background object or the surface with the determined pre-defined shape  
[Figs. 1B, 2D and paragraphs 34 (“…the editable digital design 104a includes an underlying image 108…that serves as a background for an overlay 110 (e.g., "Summer 2015" within an oval backing shape). The backing shape of the overlay 110 is completely opaque…the overlay 110 may be more transparent so as to allow portion of the underlying image 108 behind the overlay 110 to be viewed”), 68 (“…In response to the user selecting the backing shape 130…apply the shape illustrated by the backing shape 130 to the digital design 104a”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the invention with the teachings of O’Donovan as set forth above.  The reasons for doing so at least would have been to allow for different degree of transparency for varying the visibility of the area behind the overlay, as O’Donovan indicated in paragraph 34.

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hirano et al. (JP 2009-071840A)—[Abstract (“ A microcomputer (11) selects a background image according to the imaging date acquired from the attribute information that is recorded automatically during imaging operation”)]
Funakura et al. (US 2006/0268120)—[Figs. 9-11 and paragraphs 84 (“The background selecting section 34 selects a texture and a color or a texture and a color palette…based on the captured position received from the captured position specifying section 20 and the captured time received from the captured time specifying section 22”), 85 (“…The background adding section 54 uses the texture, the color, and the color palette selected by…section 34 to add texture and color to a portion except the captured image in the album”), 87 (“…In this way, a user who has appreciated the album can easily remember the place and the time at which the captured image has been taken”), 91 (“…section 54 adds textures or colors different from one another according to captured regions in which captured images corresponding to the thumbnail images 500 have been taken, like a background 600, a background 610, and a background 620”)]
Kim (US 2008/0270907)—[Figs. 5A, 5B and paragraph 43 (“…as shown in FIGS. 5A and 5B…when the weather is fine, the frame color is set to a bright color, and a mark 501 having a shape of the sun may be displayed. When it rains, the frame color is set to a dark color, and a mark 502 having a shape of an umbrella may be displayed”)]
Itoh et al. (US 2014/0333612)—[Paragraph 137 (“…the background object may be changed on a per-time-period basis…per day…on a per-season basis (spring, summer, fall, and winter) or for annual events…it is preferable that the background object is changed to an object suitable for the time period, season, annual event, or the like each time…allows a user to enjoy various scenes which vary according to time period, season, annual event, or the like”)]
Eshima et al. (US 2011/0246561)—[Fig. 4 and paragraph 71 (“…on the basis of the meta information such as positional information (GPS information) added at a time when the still image or moving image is taken, date information, an object, and a background…generates…a location…and a date when the user has visited”)]
Schiller (US 9,357,123)—[Fig. 3 and col. 7, lines 41-44 (“ FIG. 3 illustrates…a segmented image in which an in-focus foreground object is selected from an out-of-focus background”)]
Van de Sluis et al. (US 2018/0376564)—[Fig. 4 and paragraph 29 (“FIG. 4 shows…(e.g. the object 410 being in-focus and the remainder of the image, the beach background, being out-of-focus)…A first area 420 in the image 400 is selected, the first area 420 comprising the object 410”)]
Kansara (US 2018/0300554)—[Paragraph 44 (“…A saliency map may also include a saliency value assigned to the person or object of focus…within the image…identify how much that person or object stands out with respect to the background (e.g., the portion that is out-of-focus)”)]
Fu et al. (US 2009/0087105)—[Paragraph 38 (“…The objects searched out can be modified (such as added with other contents) or replaced depending on the type of the marker tag (background tag or object tag)”)]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        May 20, 2022